                       Case 5:21-cv-03075-VKD Document 1-4 Filed 04/27/21 Page 1 of 8

Contact
                                        Blake Wilson
www.linkedin.com/in/blake-              Sr. Network Engineer at Apple
wilson-9522972b (LinkedIn)              Cupertino

Top Skills                              Summary
Network Engineering
                                        Energetic and enthusiastic telecommunications optical and packet
Network Design
                                        networking professional with 12+ years of experience in all facets
Network Installation
                                        of DWDM transport and Packet-Optical networking. Extensive
                                        experience across the full spectrum of network activities including
                                        Optical and Packet Network Design, Network Deployment, and
                                        Network Operations and Troubleshooting. Experience in working
                                        with Tier-1 service providers and some of the largest Web 2.0/
                                        Content Service Provider companies.


                                         Web2.0/Content Service Provider Networking: 7+ years of
                                        experience in directly working with the world’s largest Web2.0/CSP
                                        operators, providing direct support, network design, and deployment
                                        consultation & services.


                                         High Capacity DWDM Optical Networking: Extensive experience in
                                        Multi-Tbps Coherent Optical technologies with specific emphasis on
                                        Metro/Regional/LongHaul DCI architectures (CDC ROADM).


                                         Packet Optical Networking: Experience in design, deployment, and
                                        trouble-shooting, as well as education/consultation of a wide array of
                                        Packet-Optical networks including:
                                        - Carrier Ethernet (MEF, .1Q, .1ad), IP/MPLS (OSPF, IS-IS, RSVP,
                                        LDP), Network Protection (xSTP, G.8032, G.8031, LAG/LACP,
                                        FRR), Network management, Ethernet/Packet OAM/PM (802.1ag/
                                        Y.1731/BFD).


                                         Global Network Deployment and Operations: Comprehensive
                                        experience in the planning, deployment, and operation of metro and
                                        regional optical and packet networks throughout the world.


                                         NPI Product Evaluation and Testing: 7+ years of experience in
                                        leading the testing/evaluation of new products and technologies.
                                        Proven track record of rapid accumulation of knowledge and


                                                                      Page 1 of 8
Case 5:21-cv-03075-VKD Document 1-4 Filed 04/27/21 Page 2 of 8

                 experience from all levels of DWDM/Optical transport through to
                 Carrier Ethernet and IP/MPLS platforms.

                  Multi-Vendor Interoperation: Broad experience in interoperating
                 and/or providing backhaul services for the following Cisco,
                 Juniper, Fujitsu, Cyan, Ciena, NSN, Atrica, Accedian, Overature,
                 Dragonwave, Axerra.



                 Experience
                 Apple
                 Sr. Network Engineer
                 July 2015 - Present (5 years 10 months)


                 BTI Systems
                 7 years 11 months

                 Sr. Systems Engineer
                 August 2007 - June 2015 (7 years 11 months)
                 San Francisco Bay Area, Ottawa, Canada

                 Sr. Systems Engineer – Content Service Provider
                 With direct focus on Web2.0 and CSP customer base, I am responsible for
                 providing both Pre/Post Sales Engineering and technical expertise to existing
                 and prospective customers.


                 o Serve as technical lead for customer NPI rollout of BTI’s Next Generation
                 Multi-Tbps Optical-LSR platform.
                 o Provide product subject matter expertise to CSP customers and account
                 teams.
                 o Maintain and build upon the close customer-vender partnership established
                 in the early part of the product evaluation phase. Primary objective is to
                 ensure network deployments and day to day operation of the deployed
                 networks run as seamlessly as possible.
                 o Support and escalate, as required, any issues relating to s/w, h/w,
                 operations, and logistics to the appropriate parties ensuring full resolution and
                 follow through is performed.
                 o Preparing and delivering technical product/solution overviews to customers.
                 o Create network designs and pricing quotes bested on customer
                 requirements.



                                                     Page 2 of 8
Case 5:21-cv-03075-VKD Document 1-4 Filed 04/27/21 Page 3 of 8

                 o Provide technical lead in preparing and presenting response to customer
                 RFP/RFQ.
                 o Provide technical lead role in product evaluations, demos, and trials.

                 Solution Architect
                 December 2011 - July 2014 (2 years 8 months)
                 Working directly within the Product Line Management (PLM) group my
                 responsibilities included providing subject matter expertise across full product
                 portfolio including all past, current, and future feature releases.


                 Product Portfolio SME:
                  Serve as point of contact to field teams, customers, internal engineering
                 in order to provide details and technical expertise on past, current, and
                 upcoming features of the various products in the portfolio. Specific emphasis
                 on next-generation product-set though full legacy product knowledge was also
                 required.
                  Create detailed Method of Procedure documents used by internal field teams
                 as well as end customers.
                  Serve as technical prime in customer facing engagements in order to provide
                 in-depth details of product and architecture.
                  Provide onsite expertise during network rollout activities. In particular,
                 ensure that First Office Applications/Deployments are successful and end
                 customer’s comfort/satisfaction level is maximized. Any shortcomings are fully
                 resolved and lessons learned are integrated into product enhancements and/or
                 future procedures.
                  Develop and deliver initial product training content on new features.
                 Include creation of written and video recorded training sessions. Follow
                 up with working with Customer Training team on creation of end customer
                 documentation.


                 Customer Test and Evaluation:
                  Responsible for leading major customer facing NPI demos and trials.
                 Product and feature set ranging from beta and full customer available
                 releases.
                  Create customer facing demo and test plans used during product evaluation.
                  Serve as liaison between engineering, sales teams, and end customer to
                 ensure customer applications and enhancements/feature requests are fully
                 understood and are successfully integrated into end product.
                  Provide ongoing point of contact with customer in order to ensure continuity
                 from product testing and evaluation through to deployment and beyond.

                                                      Page 3 of 8
Case 5:21-cv-03075-VKD Document 1-4 Filed 04/27/21 Page 4 of 8

                 System Engineer
                 January 2010 - December 2011 (2 years)
                 Reporting directly to VP of sales, my primary role was to provide technical
                 leadership and support to the Global Sales team.


                 Packet-Optical Network Design and Consultation: Primarily responsible for
                 Carrier Ethernet Networks:
                  Provide technical leadership during customer engagements including:
                 • Product proposals and whiteboard sessions.
                 • Proof of concept trials and product evaluations.
                  Provide guidance and expertise to Sales Engineering team in order to assist
                 with bid response, network design, and network deployments.
                  Provide consultation to end customers, providing technical guidance on
                 a wide range of topics including networking best practices and application
                 overview – for example; educating a customer, who is new to the mobile
                 backhaul space, providing details on common practices and potential issues
                 seen in other similar networks.


                 Overall Product Portfolio Design and Consultation: Leverage practical and
                 design experience in all layers of networks to provide end-to-end solution
                 guidance and expertise:
                  Optical Network Design - CWDM, DWDM, passive optical networks, dynamic
                 optical networks (ROADM), hybrid networks, etc.
                  Carrier Ethernet (layer-2) Network Design.
                  Content Aware (Content Caching) Networks.
                  Network Management.
                  Network Operations.

                 System Engineer
                 August 2007 - August 2009 (2 years 1 month)
                 Served as one of BTI Systems’ lead customer engineers, tasked with customer
                 interfacing engineering services.


                 Network deployment and integration: Responsible for end-to-end life cycle of
                 customer network deployments including:
                  Project management
                  Pre-deployment network trials and staging
                  On site network installation
                  Network acceptance testing



                                                     Page 4 of 8
Case 5:21-cv-03075-VKD Document 1-4 Filed 04/27/21 Page 5 of 8

                 Customer Technical Training: Responsible for delivering sound technical
                 training and advice to wide range of customer audience. Experience includes:
                  WDM networking
                  Optical transponders & Muxponder, amplifiers, WDM optics, Metro Ethernet
                 devices
                  Optical network planning
                  Optical network deployment
                  Optical network troubleshooting


                 Customer Technical Support: Responsible for providing Level-2/Level-3
                 technical support to customers and in-house engineers including:
                  Remote network/deployment troubleshooting
                  On-site network troubleshooting and resolution
                  Experience in troubleshooting Layer-0 (Optical) to Layer-3 (Network)


                 Network Experience: Experience in design and deployment of the following
                 network topologies:
                  CWDM & DWDM (Metro-Core and Metro-Edge) optical layer transport
                  SONET/SDH Multiplexing networks
                  Metro Ethernet packet-switched networks


                 DragonWave Inc.
                 Systems Engineer/Project Manager
                 September 2009 - January 2010 (5 months)
                 Provided technical expertise and project management leadership for large
                 scale Microwave Backhaul based networks.


                 Cellular Backhaul Networking: Served as one of the primary project managers
                 and technical/engineering consultants for a large scale network rollout:
                  Co-managed overall deployment project planning and execution.
                  Provided day to day technical/logistical guidance to multiple ( 10+) sub-
                 contracting deployment crews.
                  Provided on-site technical expertise to deployment crews:
                 • RF alignment/interference issues
                 • Backhaul layer2/3 network debugging
                 • Network acceptance testing strategies


                  Provided engineering consultation to end customer’s network operations and
                 technical teams.


                                                      Page 5 of 8
Case 5:21-cv-03075-VKD Document 1-4 Filed 04/27/21 Page 6 of 8

                  Provided technical liaison services between end customer (cellular carrier),
                 construction subcontractor, Radio/backhaul Network vendor, and Dragonwave.


                 Canadian Armed Forces
                 Officer
                 August 2004 - February 2007 (2 years 7 months)
                 Canada

                 Worked and trained in an extremely dynamic environment in order to gain the
                 experience and skills required as both an officer and pilot in the Canadian
                 Forces.
                  Duty Operations Officer – Special Operations Aviation Squadron:
                 - Functioned as the commanding officer’s representative, serving as primary
                 point of contact to the squadron,
                 - Responsible for oversight and coordination of daily squadron operations,
                 - Performed aircraft and flight schedule conflict resolution,
                 - Coordinated staff and resources to ensure seamless flow of daily flying and
                 operational activities.


                  Served on numerous field deployments requiring planning for multi day
                 operations in remote areas. Deployments required the ability to adapt to and
                 account for multiple dynamic scenarios.
                  Trained at a high level essential to operate aircraft at a high standard in a
                 limited time frame. Commitment and dedication were essential in order to
                 adapt to the fast paced learning/testing environment.


                 University of Waterloo
                 Research Scientist - Institute for Quantum Computing
                 September 2003 - May 2004 (9 months)
                 Waterloo, ON, Canada

                 Developed noise characterization procedures in order to assess
                 electromagnetic interference levels relevant to quantum computing research:
                  Indirectly measured electromagnetic interference levels by exploiting the
                 noise susceptibility characteristics of a superconducting device.
                  Development process required advanced knowledge of; low temperature
                 physics, EMI/EMC, RF measurement and characterization, analog/digital
                 circuit design, software based automation, and laboratory procedures.
                  Attention to detail and trouble shooting skills were essential in order to attain
                 desired results.


                 Canadian Space Agency

                                                     Page 6 of 8
Case 5:21-cv-03075-VKD Document 1-4 Filed 04/27/21 Page 7 of 8

                 Systems Integrator
                 January 2003 - August 2003 (8 months)
                 Worked independently on the implementation of multiple computer and
                 hardware based projects in supporting CSA’s Thermal-Vacuum qualification
                 test facility:
                  Developed complex LabVIEW based control interfaces for both a low
                 temperature cryostat and a multiple channel temperature control system. The
                 Virtual Instruments operated on a Client-Server basis.
                  Researched and assembled necessary hardware for a multi-channel
                 temperature control system to be used in future RADARSAT-2 and other
                 space simulation thermal-vacuum tests.
                  Implemented a Windows 2000 based domain onto the previously existing
                 local area network. Emphasis was placed on network security.
                  Assembled and maintained twenty-plus computer workstations, including
                 three Dell 6000 series servers.


                 Ceyba
                 Optical System Designer - Coop
                 May 2002 - August 2002 (4 months)
                 Operated, both independently and closely with senior optical designers, in
                 supporting dispersion compensation activities:
                  Performed acceptance tests of newly procured optical components.
                 Upon completion, test results were documented and presented, along with
                 recommendations, to senior optical staff for final approval. Duties also
                 included working directly with vendors in resolving measurement discrepancies
                 between test facilities.
                  Designed and developed a LabVIEW based test bench for the evaluation
                 of optical component properties. The completed software package was
                 implemented by the systems integration department for production line testing
                 of completed components.
                  Developed and tested tuneable dispersion control algorithms. Tests were
                 performed on, and required the exclusive use of, one of Ceyba’s 10Gbps ultra-
                 long haul network test setups.
                  Multiple software packages were used extensively in simulation, automation,
                 and data processing applications. Packages include: LabVIEW, TCL, C++,
                 and Matlab.


                 Nortel Networks
                 Research Engineer - Coop
                 January 2001 - December 2001 (1 year)

                                                    Page 7 of 8
Case 5:21-cv-03075-VKD Document 1-4 Filed 04/27/21 Page 8 of 8

                 Worked independently under the supervision of senior optical designer:
                  Tested and characterized semiconductor optical amplifiers and tuneable
                 laser devices.
                  Developed LabVIEW based programs in order to automate the
                 characterization process and in turn increased measurement efficiency and
                 accuracy.
                  Testing process required the development of specialized techniques in order
                 to precisely manipulate micrometer sized components used in test setups.




                 Researched and developed a prototype next generation display device:
                  Designed and developed an analog/digital control circuit which functioned to
                 manipulate and convert image data, control physical imaging elements, and
                 act as a user interface.
                  Developed code, using; C++, Visual Basic, and Assembly Language.
                 Software applications were implemented in the following ways:
                  Image processing and file conversion,
                  Human-Machine interface used in controlling the prototype device,
                  Embedded device programming used to control the various required
                 components through a central microcontroller.
                  Assembled required bench top optics, consisting of optical filters and lenses,
                 laser.




                 Education
                 University of Waterloo
                 Honours BSc, Physics · (1999 - 2004)




                                                    Page 8 of 8
